          Case 1:19-cv-00719-GHW Document 62 Filed 02/21/20 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
PHILLIP SULLIVAN, JR.,                                               Case No.: 1:19-cv-00719

                                    Plaintiff,                       AMENDED ANSWER
                                                                     WITH AFFIRMATIVE
                   -against-                                         DEFENSES AND
                                                                     COUNTERCLAIMS
DOCTOR’S ASSOCIATES LLC,
GEETA FASTFOOD ENTERPRISE INC,
and ABHIMANUE MANCHANDA,

                                     Defendants.
-----------------------------------------------------------------X

        Defendants Geeta Fastfood Enterprise Inc and Abhimanue Manchanda (together, the

“Defendants”), by and through its undersigned attorneys, Levin-Epstein & Associates, P.C., as

and for their answer and affirmative defenses to the second amended complaint, filed on January

31, 2020, (the “Complaint”) of Phillip Sullivan, Jr. (the “Plaintiff”), hereby admit, deny and

allege as follows:

                                     PRELIMINARY STATEMENT

        1.       No response is required to the statements set forth in paragraph “1”.

                                     JURISDICTION AND VENUE

        2.       The allegations contained in paragraph “2” of the Complaint set forth legal

conclusions for which no response is required.

        3.       The allegations contained in paragraph “3” of the Complaint set forth legal

conclusions for which no response is required.

        4.       The allegations contained in paragraph “4” of the Complaint set forth legal

conclusions for which no response is required.

        5.       Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph “5”of the Complaint.
        Case 1:19-cv-00719-GHW Document 62 Filed 02/21/20 Page 2 of 16




                                            PARTIES

       6.      Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph “6”of the Complaint.

       7.      Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph “7”of the Complaint.

       8.      Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph “8”of the Complaint.

       9.      Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph “9”of the Complaint.

       10.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph “10”of the Complaint.

       11.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph “11”of the Complaint.

       12.     No response is required to the statements set forth in paragraph “12”.

       13.     The allegations contained in paragraph “13” of the Complaint set forth legal

conclusions for which no response is required.

       14.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph “14”of the Complaint.

       15.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph “15”of the Complaint.

       16.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph “16”of the Complaint.
        Case 1:19-cv-00719-GHW Document 62 Filed 02/21/20 Page 3 of 16




       17.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph “17”of the Complaint.

       18.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph “18”of the Complaint.

       19.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph “19”of the Complaint.

       20.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph “20”of the Complaint.

       21.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph “21”of the Complaint.

       22.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph “22”of the Complaint.

                                 FACTUAL ALLEGATIONS

Plaintiff SULLIVAN’s Experience

       23.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph “23”of the Complaint.

       24.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph “24”of the Complaint.

       25.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph “25”of the Complaint.

       26.     Defendants deny the allegations contained in paragraph “26” of the Complaint.

       27.     Defendants deny the allegations contained in paragraph “27” of the Complaint.

       28.     Defendants deny the allegations contained in paragraph “28” of the Complaint.
        Case 1:19-cv-00719-GHW Document 62 Filed 02/21/20 Page 4 of 16




The New York Defendants Violated the ADA and the New York Laws

       29.    Defendants deny the allegations contained in paragraph “29” of the Complaint.

       30.    Defendants deny the allegations contained in paragraph “30” of the Complaint.

       31.    Defendants deny the allegations contained in paragraph “31” of the Complaint.

       32.    Defendants deny the allegations contained in paragraph “32” of the Complaint.

       33.    The allegations contained in paragraph “33” of the Complaint set forth legal

conclusions for which no response is required.

DAL Violated the ADA and the New York Laws

       34.    Defendants deny the allegations contained in paragraph “34” of the Complaint.

       35.    No response is required to the statements set forth in paragraph “35”.

       36.    No response is required to the statements set forth in paragraph “36”.

       37.    No response is required to the statements set forth in paragraph “37”.

       38.    No response is required to the statements set forth in paragraph “38”.

       39.    No response is required to the statements set forth in paragraph “39”.

       40.    No response is required to the statements set forth in paragraph “40”.

       41.    No response is required to the statements set forth in paragraph “41”.

       42.    Defendants deny the allegations contained in paragraph “42” of the Complaint.

       43.    Defendants deny the allegations contained in paragraph “43” of the Complaint.

       44.    No response is required to the statements set forth in paragraph “44”.

       45.    No response is required to the statements set forth in paragraph “45”.

       46.    No response is required to the statements set forth in paragraph “46”.
        Case 1:19-cv-00719-GHW Document 62 Filed 02/21/20 Page 5 of 16




Franchisor DAL Directly Operates Its Franchisees’ POS Systems

       47.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph “47”of the Complaint.

       48.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph “48”of the Complaint.

       49.     No response is required to the statements set forth in paragraph “49”

       50.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph “50”of the Complaint.

       51.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph “51”of the Complaint.

       52.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph “52”of the Complaint.

       53.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph “53”of the Complaint.

       54.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph “54”of the Complaint.

       55.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph “55”of the Complaint.

       56.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph “56”of the Complaint.

       57.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph “57”of the Complaint.

       58.     No response is required to the statements set forth in paragraph “58”
        Case 1:19-cv-00719-GHW Document 62 Filed 02/21/20 Page 6 of 16




       59.    No response is required to the statements set forth in paragraph “59”

       60.    No response is required to the statements set forth in paragraph “60”

       61.    No response is required to the statements set forth in paragraph “61”

                                  CLASS ALLEGATIONS

       62.    No response is required to the statements set forth in paragraph “62”

       63.    The allegations contained in paragraph “63” of the Complaint set forth legal

conclusions for which no response is required.

       64.    The allegations contained in paragraph “64” of the Complaint set forth legal

conclusions for which no response is required.

       65.    The allegations contained in paragraph “65” of the Complaint set forth legal

conclusions for which no response is required.

       66.    The allegations contained in paragraph “66” of the Complaint set forth legal

conclusions for which no response is required.

       67.    The allegations contained in paragraph “67” of the Complaint set forth legal

conclusions for which no response is required.

       68.    The allegations contained in paragraph “68” of the Complaint set forth legal

conclusions for which no response is required.

  ACCESS BARRIERS TO PLAINTIFF AND THE CLASS CANNOT BE REMOVED
    WITHOUT INJUNCTIVE RELIEF AGAINST DAL AND THE NEW YORK
                           DEFENDANTS


       69.    Defendants deny the allegations contained in paragraph “69” of the Complaint.

       70.    No response is required to the statements set forth in paragraph “70”

       71.    No response is required to the statements set forth in paragraph “71”
        Case 1:19-cv-00719-GHW Document 62 Filed 02/21/20 Page 7 of 16




       72.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph “72”of the Complaint.

       73.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph “73”of the Complaint.

       74.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph “74”of the Complaint.

       75.     The allegations contained in paragraph “75” of the Complaint set forth legal

conclusions for which no response is required.

                                     CAUSES OF ACTION

                                 FIRST CAUSE OF ACTION

                         Violation of Americans with Disabilities Act
                                   42 U.S.C. § 12181, et seq.
                              (on behalf of Plaintiff and the Class)

       76.     No response is required to the statements set forth in paragraph “76”

       77.     The allegations contained in paragraph “77” of the Complaint set forth legal

conclusions for which no response is required.

       78.     The allegations contained in paragraph “78” of the Complaint set forth legal

conclusions for which no response is required.

       79.     The allegations contained in paragraph “79” of the Complaint set forth legal

conclusions for which no response is required.

       80.     The allegations contained in paragraph “80” of the Complaint set forth legal

conclusions for which no response is required.

       81.     The allegations contained in paragraph “81” of the Complaint set forth legal

conclusions for which no response is required.
        Case 1:19-cv-00719-GHW Document 62 Filed 02/21/20 Page 8 of 16




       82.     The allegations contained in paragraph “82” of the Complaint set forth legal

conclusions for which no response is required.

       83.     The allegations contained in paragraph “83” of the Complaint set forth legal

conclusions for which no response is required.

       84.     The allegations contained in paragraph “84” of the Complaint set forth legal

conclusions for which no response is required.

       85.     Defendants deny the allegations contained in paragraph “85” of the Complaint.

       86.     The allegations contained in paragraph “86” of the Complaint set forth legal

conclusions for which no response is required.

       87.     The allegations contained in paragraph “87” of the Complaint set forth legal

conclusions for which no response is required.

       88.     The allegations contained in paragraph “88” of the Complaint set forth legal

conclusions for which no response is required.

       89.     The allegations contained in paragraph “89” of the Complaint set forth legal

conclusions for which no response is required.

       90.     The allegations contained in paragraph “90” of the Complaint set forth legal

conclusions for which no response is required.

       91.     The allegations contained in paragraph “91” of the Complaint set forth legal

conclusions for which no response is required. The allegations contained in paragraph “91” of the

Complaint set forth legal conclusions for which no response is required.
        Case 1:19-cv-00719-GHW Document 62 Filed 02/21/20 Page 9 of 16




                               SECOND CAUSE OF ACTION

                     Violation of New York State Human Rights Law
                   N.Y. Exec. Law, Article 15 (Executive Law § 292 et seq.)
                     (on behalf of Plaintiff and New York State subclass)

       92.    No response is required to the statements set forth in paragraph “92”

       93.    The allegations contained in paragraph “93” of the Complaint set forth legal

conclusions for which no response is required.

       94.    The allegations contained in paragraph “94” of the Complaint set forth legal

conclusions for which no response is required.

       95.    The allegations contained in paragraph “95” of the Complaint set forth legal

conclusions for which no response is required.

       96.    The allegations contained in paragraph “96” of the Complaint set forth legal

conclusions for which no response is required.

       97.    The allegations contained in paragraph “97” of the Complaint set forth legal

conclusions for which no response is required.

       98.    The allegations contained in paragraph “98” of the Complaint set forth legal

conclusions for which no response is required.

       99.    The allegations contained in paragraph “99” of the Complaint set forth legal

conclusions for which no response is required.

       100.   The allegations contained in paragraph “100” of the Complaint set forth legal

conclusions for which no response is required.

       101.   Defendants deny the allegations contained in paragraph “101” of the Complaint.

       102.   The allegations contained in paragraph “102” of the Complaint set forth legal

conclusions for which no response is required.
       Case 1:19-cv-00719-GHW Document 62 Filed 02/21/20 Page 10 of 16




       103.   The allegations contained in paragraph “103” of the Complaint set forth legal

conclusions for which no response is required.

       104.   The allegations contained in paragraph “104” of the Complaint set forth legal

conclusions for which no response is required.

       105.   The allegations contained in paragraph “105” of the Complaint set forth legal

conclusions for which no response is required.

       106.   The allegations contained in paragraph “106” of the Complaint set forth legal

conclusions for which no response is required.

                                THIRD CAUSE OF ACTION

                        Violation of New York State Civil Rights Law
                       NY CLS Civ R, Article 4 (CLS Civ R § 40 et seq.)
                      (on behalf of Plaintiff and New York State subclass)

       107.   No response is required to the statements set forth in paragraph “107”

       108.   The allegations contained in paragraph “108” of the Complaint set forth legal

conclusions for which no response is required.

       109.   The allegations contained in paragraph “109” of the Complaint set forth legal

conclusions for which no response is required.

       110.   The allegations contained in paragraph “110” of the Complaint set forth legal

conclusions for which no response is required.

       111.   The allegations contained in paragraph “111” of the Complaint set forth legal

conclusions for which no response is required.

       112.   The allegations contained in paragraph “112” of the Complaint set forth legal

conclusions for which no response is required.
       Case 1:19-cv-00719-GHW Document 62 Filed 02/21/20 Page 11 of 16




       113.   The allegations contained in paragraph “113” of the Complaint set forth legal

conclusions for which no response is required.

       114.   The allegations contained in paragraph “114” of the Complaint set forth legal

conclusions for which no response is required.

       115.   Defendants deny the allegations contained in paragraph “115” of the Complaint.

       116.   Defendants deny the allegations contained in paragraph “116” of the Complaint.

       117.   The allegations contained in paragraph “117” of the Complaint set forth legal

conclusions for which no response is required.

       118.   The allegations contained in paragraph “118” of the Complaint set forth legal

conclusions for which no response is required.

                               FOURTH CAUSE OF ACTION

 Violation of New York City Human Rights Law, N.Y.C. Administrative Code § 8-102, et
                                             seq.
                   (on behalf of Plaintiff and New York State subclass)

       119.   No response is required to the statements set forth in paragraph “119”

       120.   The allegations contained in paragraph “120” of the Complaint set forth legal

conclusions for which no response is required.

       121.   The allegations contained in paragraph “121” of the Complaint set forth legal

conclusions for which no response is required.

       122.   The allegations contained in paragraph “122” of the Complaint set forth legal

conclusions for which no response is required.

       123.   The allegations contained in paragraph “123” of the Complaint set forth legal

conclusions for which no response is required.

       124.   Defendants deny the allegations contained in paragraph “124” of the Complaint.
        Case 1:19-cv-00719-GHW Document 62 Filed 02/21/20 Page 12 of 16




       125.    Defendants deny the allegations contained in paragraph “125” of the Complaint.

       126.    The allegations contained in paragraph “126” of the Complaint set forth legal

conclusions for which no response is required.

       127.    The allegations contained in paragraph “127” of the Complaint set forth legal

conclusions for which no response is required.

       128.    The allegations contained in paragraph “128” of the Complaint set forth legal

conclusions for which no response is required.

       129.    The allegations contained in paragraph “129” of the Complaint set forth legal

conclusions for which no response is required.

                                  FIFTH CAUSE OF ACTION

                                       Declaratory Relief
                               (on behalf of Plaintiff and the Class)

       130.    No response is required to the statements set forth in paragraph “130”

       131.    The allegations contained in paragraph “131” of the Complaint set forth legal

conclusions for which no response is required.

       132.    The allegations contained in paragraph “132” of the Complaint set forth legal

conclusions for which no response is required.

                                     PRAYER FOR RELIEF

       133.    Defendants deny that Plaintiff is entitled to any relief sought in the

“WHEREFORE” clause.

                     AS AND FOR A FIRST AFFIRMATIVE DEFENSE

       134.     Plaintiff fails to state a claim, in whole or in part, upon which relief may be granted,

either on his own behalf or on behalf of those persons who she purports to represent, or to whom

she purportedly is similarly situated.
        Case 1:19-cv-00719-GHW Document 62 Filed 02/21/20 Page 13 of 16




                     AS AND FOR A SECOND AFFIRMATIVE DEFENSE

       135.      Plaintiff's claims are barred in whole or in part by the Statute of Limitations.

                      AS AND FOR A THIRD AFFIRMATIVE DEFENSE

       136.      The Complaint was not initiated in good faith and is barred by the doctrine of

unclean hands.

                     AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

       137.      Plaintiff has failed to mitigate his damages, if any.

                      AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

       138.      Plaintiff has failed to exhaust his administrative remedies

                      AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

       139.      Plaintiff lacks standing to make the claims asserted herein as he is a serial ADA

litigant who has and continues to pursue a course of litigation instituted without sufficient grounds

and serving only to cause annoyance and expense to this and other similarly situated defendants

for the purpose of recovery attorney's fees under the ADA.

                    AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

       140.      Defendant Abhimanue Manchanda is an agent of Geeta Fastfood Enterprise Inc.

       141.      Defendant Geeta Fastfood Enterprise Inc. is the operator of a business located at

the Premises.

       142.      Defendant Geeta Fastfood Enterprise Inc. is a New York corporation.

       143.      Defendant Abhimanue Manchanda is not responsible for the legal obligations of

Defendant Geeta Fastfood Enterprise Inc.
        Case 1:19-cv-00719-GHW Document 62 Filed 02/21/20 Page 14 of 16




                      AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

        144.    Plaintiff’s claims are barred because the claimed violations are de minimis and non-

actionable because they do not materially impair Plaintiff’s use of an area for an intended purpose.

                                        COUNTERCLAIM

        145.    Defendants have retained the Law Offices of Levin-Epstein & Associates, P.C. and

has agreed to pay it a reasonable fee for its services. Pursuant to 28 U.S. C. §1927, 42 U.S.C.

§12205, and 42 U.S. Code § 2000a–3(b) (based upon Plaintiff’s demand for injunctive relief),

Defendants are entitled to recover attorneys’ fees and costs incurred in this action in the event it is

deemed a prevailing party in this action, or otherwise demonstrate entitlement to fees under said

statutes.

                                  RESERVATION OF RIGHTS

        146.    Defendants reserve the right to raise additional affirmative defenses and to

supplement those asserted herein upon discovery of further information and investigation into the

Plaintiff’s claims.

        WHEREFORE, Defendants demands judgment in their favor:

       (a)     denying Plaintiff is entitled to the relief for which she prays on behalf of himself
or any other individual or to any other relief.

     (b)   dismissing the Complaint against Defendants Geeta Fastfood Enterprise Inc. and
Abhimanue Manchanda on the merits with prejudice and in its entirety;

        (c)     awarding Defendants Geeta Fastfood Enterprise Inc. and Abhimanue Manchanda
their costs and disbursement, including reasonable attorneys’ fees incurred in the action; and

       (d)     granting Defendants Geeta Fastfood Enterprise Inc. and Abhimanue Manchanda
such other and further relief as the Court may deem just and proper.

Dated: February 21, 2020
       New York, New York
Case 1:19-cv-00719-GHW Document 62 Filed 02/21/20 Page 15 of 16




                                  By:    /s/Joshua D. Levin-Epstein
                                        Joshua D. Levin-Epstein, Esq.
                                        1 Penn Plaza, Suite 2527
                                        New York, New York 10119
                                        Telephone: (212) 792-0046
                                        Facsimile: (212) 563-7108
                                        Email: joshua@levinepstein.com
                                        Attorneys for Defendants Geeta
                                        Fastfood Enterprise Inc. and
                                        Abhimanue Manchanda
        Case 1:19-cv-00719-GHW Document 62 Filed 02/21/20 Page 16 of 16




                                    CERTIFICATE OF SERVICE

        I hereby certify that on February 21, 2020, I electronically filed the foregoing Answer with

Affirmative Defenses and Counterclaim with the Clerk of the District Court using the CM/ECF system,

which sent notification to all parties registered to receive notice via that service, including:


                                         LEE LITIGATION GROUP, PLLC
                                         C.K. Lee
                                         30 East 39th Street, Second Floor
                                         New York, NY 10016


                                                          /s/Joshua D. Levin-Epstein
                                                          Joshua D. Levin-Epstein, Esq.
